Opinion filed July 15, 2021




                                      In The


        Eleventh Court of Appeals
                                   ___________

                              No. 11-20-00214-CR
                                   ___________

                    DEVON LATRAEL FLYE, Appellant
                                         V.
                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 39th District Court
                            Haskell County, Texas
                          Trial Court Cause No. 6984


                      MEMORANDUM OPINION
       Appellant, Devon Latrael Flye, pleaded guilty to the state jail felony offense
of possession of methamphetamine. Pursuant to the terms of the plea agreement, the
trial court convicted Appellant of the offense, assessed her punishment at
confinement for sixteen months and a $1,500 fine, ordered her to pay $700 toward
her court-appointed attorney’s fees, suspended the confinement portion of the
sentence, and placed Appellant on community supervision for three years. The State
subsequently filed a motion to revoke, and the trial court held a contested hearing on
the motion to revoke. At the end of the hearing, the trial court found five of the
State’s allegations to be true, revoked Appellant’s community supervision, and
imposed the original sentence of confinement in a state jail facility for sixteen
months and the remaining balances owed on the original fees and the fine. We
modify the trial court’s judgment to delete part of the attorney’s fees assessed against
Appellant, and we affirm as modified.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that the
appeal is frivolous and without merit. Counsel has provided Appellant with a copy
of the brief, a copy of the motion to withdraw, an explanatory letter, a motion for
pro se access to the appellate record, and a copy of both the reporter’s record and the
clerk’s record. Counsel advised Appellant of her right to review the record and file
a response to counsel’s brief. Counsel also advised Appellant of her right to file a
pro se petition for discretionary review in order to seek review by the Texas Court
of Criminal Appeals. See TEX. R. APP. P. 68. Court-appointed counsel has complied
with the requirements of Anders v. California, 386 U.S. 738 (1967); Kelly v. State,
436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d 403 (Tex.
Crim. App. 2008); and Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991).
      Appellant has not filed a pro se response to counsel’s Anders brief. Following
the procedures outlined in Anders and Schulman, we have independently reviewed
the record, and we agree that the appeal is without merit. The record from the
revocation hearing shows that, as alleged in the State’s motion to revoke, Appellant
failed to comply with several of the terms and conditions of her community
supervision, including failing to report as required, failing to perform community
service as required, and leaving the county without permissions—all of which
Appellant admitted to during her testimony. We note that proof of one violation of
                                           2
the terms and conditions of community supervision is sufficient to support
revocation.       Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009).
Furthermore, absent a void judgment, issues relating to an original plea proceeding
may not be raised in a subsequent appeal from the revocation of community
supervision and adjudication of guilt. Jordan v. State, 54 S.W.3d 783, 785–86 (Tex.
Crim. App. 2001); Manuel v. State, 994 S.W.2d 658, 661–62 (Tex. Crim. App.
1999). Based upon our review of the record, we agree with counsel that no arguable
grounds for appeal exist. 1
        We conclude, however, that the judgment contains a nonreversible error. The
written judgment shows that attorney’s fees of $700 was assessed against Appellant;
this amount specifically includes two $350 assessments for court-appointed
attorney’s fees. The first such assessment relates to the balance remaining from the
original conviction and judgment placing Appellant on community supervision in
2019; the second relates to the 2020 revocation proceeding. However, the trial court
had determined at each stage of the proceedings below that Appellant was indigent,
appointing counsel to represent Appellant during the original proceeding, the
revocation proceeding, and the appeal. Because the trial court determined that
Appellant was indigent and because nothing in the record demonstrates that she was
able to pay all or part of her attorney’s fees, court-appointed attorney’s fees related
to the revocation proceeding cannot be assessed against Appellant. See Mayer v.
State, 309 S.W.3d 552, 555–56 (Tex. Crim. App. 2010). We note, however, that
Appellant has waived any complaint about the assessment of the original amount for
court-appointed attorney’s fees that were part of her plea bargain. See Riles v. State,
452 S.W.3d 333, 337 (Tex. Crim. App. 2015) (holding that the appellant


        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to Rule 68
of the Texas Rules of Appellate Procedure.

                                                    3
procedurally defaulted any complaint about attorney’s fees assessed in connection
with the initial order of deferred adjudication because he failed to raise the issue in
a direct appeal from that order).
      Because the $350 assessment against Appellant for court-appointed attorney’s
fees for the 2020 revocation proceeding was improper and should be struck, we
reform the trial court’s judgment to delete that assessment. Accordingly, we modify
the trial court’s judgment as follows: (1) to delete the $350 assessment for attorney’s
fees relating to the 2020 revocation proceeding and (2) to show that the amount of
attorney’s fees owed is $350, rather than $700.
      We grant counsel’s motion to withdraw; modify the trial court’s judgment as
set forth above; and, as modified, affirm the judgment of the trial court.


                                                     PER CURIAM


July 15, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          4